Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 8/24/2021.
•	 Claims 1, 3-9, 11-15 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1, 3-9, 11-15 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:



Claim 1  
• measuring, in the instrument, a sample spectrum from the measured sample as a plurality of intensity values Rspe(i) for a plurality of energy bins i;. 
fitting, by the controller, the measured sample spectrum Rspe(i)  to a fit function to obtain a fitted sample spectrum;
determining, by the controller, the one or more components in the measured sample based upon the fitted sample spectrum; and
recording, in the data storage by the controller, the determined one or more components,
wherein:
the fit function is:
	   ngr  		    npr				n
Rspe(i) = Σ  R jgr (i) +   Σ P jpr (i). R jpr(i –is)  + Σ  Pj (i)
              j=1  		    j=1 				j=1

there are an integer ngr calculated functions and respective line groups;
R jgr 		represents the jth calculated function which is a response value of a line group j;
there are npr profiles each in a respective region of interest;
R jpr(i -ig)  	represents the jth profile;
P jpr		 is a profile modifying function for the jth profile;
is 		  is a shift parameter for the profiles;
Rspe(i) 		  is the measured sample spectrum; and
  n
 Σ  Pj (i) 	  is the sum of n functions Pj (i) representing additional physical effects modelled 
  j=1
based on a Monte Carlo simulation, where n is an integer.

Claim 9  
• measuring, in the instrument, a sample spectrum from the measured sample as a plurality of intensity values Rspe(i) for a plurality of energy bins i;. 
fitting, by the computer, the measured sample spectrum Rspe(i)  to a fit function to obtain a fitted sample spectrum;
determining, by the computer, the one or more components in the measured sample based upon the fitted sample spectrum; and
recording, in the data storage by the computer, the determined one or more components,
wherein:
the fit function is:
	   ngr  		    npr				n
Rspe(i) = Σ  R jgr (i) +   Σ P jpr (i). R jpr(i –is)  + Σ  Pj (i)
              j=1  		    j=1 				j=1

there are an integer ngr calculated functions and respective line groups;
R jgr 		represents the jth calculated function which is a response value of a line group j;
there are npr profiles each in a respective region of interest;
R jpr(i -ig)  	represents the jth profile;
P jpr		 is a profile modifying function for the jth profile;
is 		  is a shift parameter for the profiles;
Rspe(i) 		  is the measured sample spectrum; and
  n
 Σ  Pj (i) 	  is the sum of n functions Pj (i) representing additional physical effects modelled 
  j=1
based on a Monte Carlo simulation, where n is an integer.

Claim 15
• controlling the instrument to measure a sample spectrum from the measured sample as a plurality of intensity values Rspe(i) for a plurality of energy bins i;. 
fitting the measured sample spectrum Rspe(i)  to a fit function to obtain a fitted sample spectrum;
determining one or more components in the measured sample based upon the fitted sample spectrum; and
recording the determined one or more components in the data storage, wherein the fit function is:
	   ngr  		    npr				n
Rspe(i) = Σ  R jgr (i) +   Σ P jpr (i). R jpr(i –is)  + Σ  Pj (i)
              j=1  		    j=1 				j=1

there are an integer ngr calculated functions and respective line groups;
R jgr 		represents the jth calculated function which is a response value of a line group j;
there are npr profiles each in a respective region of interest;
R jpr(i -ig)  	represents the jth profile;
P jpr		 is a profile modifying function for the jth profile;
is 		  is a shift parameter for the profiles;
Rspe(i) 		  is the measured sample spectrum; and
  n
 Σ  Pj (i) 	  is the sum of n functions Pj (i) representing additional physical effects modelled 
  j=1
based on a Monte Carlo simulation, where n is an integer.

	
(“TXRF quantification of interfering heavy metals using deconvolution, cross-correlation, and external standard calibration”, 2013, John Wiley & Sons, Ltd, pp 442-449 discloses a general procedure that includes external standard calibration and a deconvolution of spectral signals, which determined with high accuracy the relative proportion and absolute quantification of elements that habitually overlap in total reflection X-ray fluorescence spectroscopy. 
Another relevant prior art of record - BARE et al. (Pub. No.: US 20120321039 A1) attempt to highlight utilizing synchrotron X-ray microscopy including x-ray fluorescence and x-ray absorption spectra to probe elemental distribution and elemental speciation within a material, and particularly a solid that may have one or more elements distributed on a solid substrate. 
Yet, another relevant prior art of record - Peter J. Statham ("Deconvolution and Background Subtraction by Least-Squares Fitting with Prefiltering of Spectra", ANALYTICAL CHEMISTRY, VOL. 49, NO. 14, DECEMBER 1977, pp 2149-2154) addresses primarily to the problem of finding peak areas in a digitized x-ray energy spectrum obtained with a solid-state detector, although the problem is essentially one of deconvolving overlapped peaks in the presence of a high background component.
Haugh et al. (Quantitative Measurements of X-Ray Intensity, Intechopen, pp 229- 259) discloses the characterization of several X-ray sources and their use in calibrating different types of X-ray cameras at National Security Technologies, LLC (NSTec).
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1, 9 and 15.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

 Claims 1, 3-9, 11-15 are allowed.



Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127